DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is: 'curing system' in claims 1, 14 & 17. As indicated in the specification, the curing system is interpreted as a light based curing system or a heat based curing system such as forced air heaters or radiant heaters (See instant specification [0027-0028]).
Because this claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 & 10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6-8 & 10-13 recites the limitations of "workpiece" & “substrate”. There is insufficient antecedent basis for these limitations in the claim. Claims 1 does not recite ‘workpiece’  nor ‘substrate’, for examination purposes, the ‘workpiece’ is interpreted as either the first or second workpiece, or ‘a workpiece’, and the ‘substrate’ is also interpreted as either the first or second workpiece, or ‘a workpiece’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 & 13-15, 17, & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (JP2002141363 A- see machine translation attached).
Regarding claim 1, Nakagawa is also drawn to the art of a bonding apparatus (Abstract). Nakagawa discloses a bonding tool with a body portion for bonding a first and second workpiece, with a curing system used to cure adhesive between the first and second workpieces (Figures 1-2 & 6; [0031]; [0035]; [0036-0037]). 
The chip (2) is interpreted as the first workpiece, while the optical pickup main body (1) is interpreted as the second workpiece. The bonding tool is interpreted as the arm (11) and the body portion is interpreted as the arm tip portion (11a) which holds temporarily the first workpiece, and is moved by movable body (1) to bring the chip (2) closer to the second workpiece (1) [0036]. After this, adhesive injector (13) injects adhesive (3) between the two workpieces, and the adhesive is cured by ultraviolet irradiator (14) which irradiates UV rays [0036]. The UV irradiator (14) is positioned above the arm and is moved along with the arm (since it is positioned above the arm, it would move when the arm is moved as well) [0035] (Figures 1-2). Further, the bonding 

Regarding claim 2, Nakagawa discloses the instant limitations (see claim 1 rejection above). Nakagawa discloses a curing system being a UV irradiator i.e. a UV light source which irradiates UV rays) ([0035-0036]; Figure 2).

Regarding claim 3, Nakagawa has already disclosed the curing system being a UV irradiator (see claims 1 & 2 rejections above).

Regarding claim 6, the instant limitation is an intended use limitation, as it recites the intended use of the curing system for curing adhesive after bonding the first workpiece to the second workpiece. The apparatus of Nakagawa is capable of performing this intended use in any case, as Nakagawa discloses fixing the chip (2) to the optical pickup body (1) with adhesive and curing with the UV irradiator (14), thus this would mean that curing takes place both during fixing/bonding of the two workpieces, and after bonding/fixing of the two workpieces. Apparatus claims cover what a device is and not what a device does, and as such the intended use limitations of the apparatus are not given patentable weight (MPEP 2114 (II)).

Regarding claim 7, the instant limitation is an intended use limitation, as it recites the intended use of the curing system for curing adhesive during bonding the first workpiece to the second workpiece. The apparatus of Nakagawa is capable of 

Regarding claim 8, the instant limitation is an intended use limitation, as it recites the intended use of the curing system for curing adhesive while the body portions bonds another first workpiece or another workpiece to the second workpiece. The apparatus of Nakagawa is capable of performing this intended use in any case, as Nakagawa discloses fixing the chip (2) to the optical pickup body (1) with adhesive and then moving arm tip 11a up from or separating arm tip 11a from the chip (2), which would mean that arm tip 11a can be used to bond another chip (2) to the optical pickup body (1), and then curing with the UV irradiator (14), thus this would mean that curing takes place both during fixing/bonding of the two workpieces, and after bonding/fixing of the two workpieces. Apparatus claims cover what a device is and not what a device does, and as such the intended use limitations of the apparatus are not given patentable weight (MPEP 2114 (II)).

Regarding claim 9, the instant limitations are drawn to either the first or second workpeice, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does 

Regarding claim 10, the instant limitations are drawn to either the first or second workpeice, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are semiconductor elements.

Regarding claim 11, the instant limitations are drawn to either the first or second workpeice, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are semiconductor elements.

Regarding claim 12, the instant limitations are drawn to either the first or second workpeice, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does 

Regarding claim 13, the instant limitations are drawn to either the first or second workpiece, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are translucent.

Regarding claim 14, Nakagawa is also drawn to the art of a bonding apparatus (Abstract). Nakagawa discloses a bonding tool with a body portion for bonding a first and second workpiece, with a curing system used to cure adhesive between the first and second workpieces (Figures 1-2 & 6; [0031]; [0035]; [0036-0037]). The chip (2) is interpreted as the first workpiece, while the optical pickup main body (1) is interpreted as the second workpiece. 
The bonding tool is interpreted as the arm (11) and the body portion is interpreted as the arm tip portion (11a) which holds temporarily the first workpiece, and is moved by movable body (1) to bring the chip (2) closer to the second workpiece (1) [0036]. 
After this, adhesive injector (13) injects adhesive (3) between the two workpieces, and the adhesive is cured by ultraviolet irradiator (14) which irradiates UV 

Regarding claim 15, Nakagawa has already disclosed a moving system (movable body 10), which moves the arm (11) and the UV irradiator (14), with the UV irradiator positioned above the arm tip (11a). Given that the UV irradiator has to be positioned above arm tip (11a) (because the UV rays are evenly irradiated due to the configuration of the inclined surface 27 of the arm tip [0035]) and the arm tip (11a) is being moved by the movable body (10), it would mean the UV irradiator is also moved by the moving body (10). 

Regarding claim 17, Nakagawa discloses a bonding tool with a body portion for bonding a first and second workpiece, with a curing system used to cure adhesive between the first and second workpieces (Figures 1-2 & 6; [0031]; [0035]; [0036-0037]). The chip (2) is interpreted as the first workpiece, while the optical pickup main body (1) is interpreted as the second workpiece. 
The bonding tool is interpreted as the arm (11) and the body portion is interpreted as the arm tip portion (11a) which holds temporarily the first workpiece, and 
After this, adhesive injector (13) injects adhesive (3) between the two workpieces, and the adhesive is cured by ultraviolet irradiator (14) which irradiates UV rays [0036]. 
The UV irradiator (14) is positioned above the arm and is moved along with the arm (since it is positioned above the arm, it would move when the arm is moved as well) [0035] (Figures 1-2). 
Further, the bonding machine is interpreted as a combination of the bonding tool, curing system, and the base (8) on which the second workpiece (1) is held (Figures 1-2). The support structure is interpreted as the base (8) which supports the optical pickup body (1) (Figures 1-2). Nakagawa discloses the steps of carrying a first workpiece (chip 2) with the arm (11) and UV irradiator (14) being moved by the movable body (10), and initiating a bonding/fixing process between the chip (2) and the optical pickup body (1), and then curing the adhesive ([0035-0036]; Figures 1-2 & 6).

Regarding claim 21, Nakagawa has already disclosed using an UV irradiator (14) to cure the adhesive (see claim 17 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP2002141363 A- see machine translation attached) and Ishidai (U.S PG Pub 20160111676 A1).
Regarding claim 4, Nakagawa has not explicitly disclosed wall portions being a part of the UV curing system. However, it is known in the art to use wall portions/light blocking plates to block or direct light, as disclosed by Ishida.
Ishida is also drawn to the art of bonding two workpieces together (an organic EL element and a transparent sealing substrate) ([0031]; [0018]; [0073]). Ishida discloses a UV irradiation apparatus (Figure 2) with a light blocking plate (206) and lamps (202), and discloses that the light blocking plate prevents irradiation of the sample UV rays when the lamp is aging (i.e. time before UV lamp is properly turned on with optimum power output [0369-0370]) [0368]. Thus, the light blocking plate (206) is capable of blocking i.e. guiding in one direction or the other, the UV rays.


Regarding claim 5, Nakagawa has not explicitly disclosed a heater for heating/curing the adhesive. However, it is well-known in the art to provide a heater or curing adhesive, as disclosed by Ishida.
Ishida is also drawn to the art of bonding two workpieces together (an organic EL element and a transparent sealing substrate) ([0031]; [0018]; [0073]). The organic EL element is bonded to the transparent sealing substrate by curing an adhesive with a heater [0308].
It would have been obvious to have modified the apparatus of Nakagawa, specifically the curing system, with a heater for curing adhesive, as disclosed by Ishida, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143 I(A)). Further, it would have been obvious to provide a heater for heating the adhesive, in order to be able to obtain thermal curing of the adhesive [0308].

Claims 9-12 ,16 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP2002141363 A- see machine translation attached) and Teshirogi et al (U.S Patent 7395847 B2). 
Regarding claim 9, the instant limitations are drawn to either the first or second workpeice, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are semiconductor elements.
Even though the limitations as pertaining to an article or material worked upon are not given patentable weight, prior art guidance is provided below by Teshirogi.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and a semiconductor wafer. Further, Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting substrate (9) with a die attach film (37) (Column 20, lines 4-14; Column 17, lines 6-26; Figures 15A-15H; Figures 12G to 12H; Column 2, lines 1-14). Thus, Teshirogi discloses bonding 
It would have been obvious to an ordinarily skilled artisan to have modified the workpieces of Nakagawa to be semiconductor elements, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known method is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 10, the instant limitations are drawn to either the first or second workpeice, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are semiconductor elements.
Even though the limitations as pertaining to an article or material worked upon are not given patentable weight, prior art guidance is provided below by Teshirogi.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and 
It would have been obvious to an ordinarily skilled artisan to have modified the workpieces of Nakagawa to be semiconductor die, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known method is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 11, the instant limitations are drawn to either the first or second workpeice, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are semiconductor elements.
Even though the limitations as pertaining to an article or material worked upon are not given patentable weight, prior art guidance is provided below by Teshirogi.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of 
It would have been obvious to an ordinarily skilled artisan to have modified the workpieces of Nakagawa to be glass, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known method is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 12, the instant limitations are drawn to either the first or second workpeice, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are semiconductor elements.

Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and a semiconductor wafer. Further, Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting substrate (9) with a die attach film (37) (Column 20, lines 4-14; Column 17, lines 6-26; Figures 15A-15H; Figures 12G to 12H; Column 2, lines 1-14). Thus, Teshirogi discloses bonding between workpieces which are semiconductor elements (10), semiconductor die (mounting substrate), and glass (disc 45 – transparent, transmits light). 
It would have been obvious to an ordinarily skilled artisan to have modified the workpieces of Nakagawa to be transparent, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known method is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 16, the instant limitations are intended use limitations, with the intended use being the use of bonding machine as a die attach machine and the use of a bonding tool as a die attach tool. Intended use limitations of an apparatus are not 
Even though the intended use limitations are not given patentable weight, prior art guidance it provided by Teshirogi.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and a semiconductor wafer. Further, Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting substrate (9) with a die attach film (37) (Column 20, lines 4-14; Column 17, lines 6-26; Figures 15A-15H; Figures 12G to 12H; Column 2, lines 1-14). Thus, Teshirogi discloses bonding between workpieces which are semiconductor elements (10), semiconductor die (mounting substrate), and glass (disc 45 – transparent, transmits light). Further Teshirogi discloses that the die-bonding step is performed on a wafer fixing jig (Abstract), and as such a wafer fixing jig is interpreted as a die attaching machine in this instance (Column 17, lines 15-27). The die attaching tool is interpreted as the collet (8) 
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Nakagawa, with the bonding machine being used as a die attach machine and the bonding tool being uses as a die attach tool, as disclosed by Teshirogi, since as such this is a known prior art element, and the courts have held that the combination of prior art elements is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 20, Nakagawa has already disclosed the curing step happening after the bonding/fixing step (see claim 17 rejection above – [0035-0036] & Figure 6). Nakagawa, however, has not explicitly disclosed applying another or multiple first workpieces to another portion of the second workpiece, and the curing occurring at least partially during the bonding of another first workpiece or another workpiece to another portion of the second workpiece. However, it is known in the art to bond multiple first workpieces to another portion of a second workpiece as disclosed by Teshirogi. 
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting In re Tatincloux, 108 USPQ 125). To reiterate, the transposition of process steps or splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish processes, and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV (C)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nakagawa, with multiple first workpieces being bonded to a second workpiece, in a continuous or sequential process (given that the collet (8) moves and picks up and bonds one semiconductor elements at a time (see above)), since as such it is known in the art to bond multiple first workpieces to portions of a second workpiece, and thus this is a known prior art element. The courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP2002141363 A- see machine translation attached).
Regarding claim 18, Nakagawa has disclosed UV curing to take place before the arm 11a is separated or moved from the chip (2) (see figures 6a-6d of Nakagawa & [0035-0036]), and thus Nakagawa discloses that curing can occur simultaneously with In re Tatincloux, 108 USPQ 125). To reiterate, the transposition of process steps or splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish processes, and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV (C)).
Regarding claim 19, Nakagawa has disclosed that the adhesive injection takes place before the UV curing step (see figures 6a-6d & [0035-0036]), and as such then, this can be interpreted as the curing step being performed after the bonding step. The bonding step in this instance is being interpreted as adhesive injection step, since the adhesive is responsible for bonding the chip (2) to the second workpiece (1). In any event the limitation of the curing step occurring after the bonding step is merely a rearrangement of steps. The courts have held that the transposition of process steps or splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV (C)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712